Name: Council Regulation (EC) No 1445/2003 of 21 January 2003 concerning the export of certain steel products from Romania to the Community for the period from the date of entry into force of this Regulation to the date of accession by Romania to the European Union (extension of the double-checking system)
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  Europe;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1445Council Regulation (EC) No 1445/2003 of 21 January 2003 concerning the export of certain steel products from Romania to the Community for the period from the date of entry into force of this Regulation to the date of accession by Romania to the European Union (extension of the double-checking system) Official Journal L 206 , 15/08/2003 P. 0001 - 0004Council Regulation (EC) No 1445/2003of 21 January 2003concerning the export of certain steel products from Romania to the Community for the period from the date of entry into force of this Regulation to the date of accession by Romania to the European Union (extension of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part(1), entered into force on 1 February 1995.(2) The Parties have agreed, by Association Council Decision No 1/2003(2), to extend the double-checking system reintroduced by Decision No 3/2002(3) for the period from the date of entry into force of this Regulation to the date of accession by Romania to the European Union.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 1499/2002 of 20 June 2002, concerning the export of certain steel products from Romania to the Community for the period from 1 July to 31 December 2002 (double-checking system)(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1499/2002 shall continue to apply for the period from the date of entry into force of this Regulation to the date of accession by Romania to the European Union, in accordance with the provisions of Decision No 1/2003 of the Association Council between the European Communities and their Member States, of the one part, and Romania, of the other part.Article 2Regulation (EC) No 1499/2002 shall in consequence be amended as follows:1. In the title, preamble and Article 1(1) of the Regulation, references to the period "1 July to 31 December 2002" shall be replaced by references to "25 August 2003 to the date of accession by Romania to the European Union".2. Annex IV to that Regulation shall be replaced by the text contained in the Annex to this Regulation.Article 3Goods shipped to the Community from 1 January 2003 to the date of entry into force of this Regulation shall be excluded from the scope of this Regulation.Article 4This Regulation shall enter into force on the 10th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ L 357, 31.12.1994, p. 2.(2) See page 31 of this Official Journal.(3) OJ L 227, 23.8.2002, p. 38.(4) OJ L 227, 23.8.2002, p. 1.ANNEX"ANNEX IVLISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices LicencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles TÃ ©lÃ ©copieur (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax (32-2) 230 83 22DANMARKErhvervsfremme Styrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK - 8600 Silkeborg Fax (45) 35 46 64 01DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle(BAFA)Frankfurter StraÃ e 29-35 D - 65760 Eschborn 1 Fax: (49-6196) 942 26Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-10) 328 60 94ESPAÃ AMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Fax: (34) 915 63 18 23/913 49 38 31FRANCEService des industries manufacturiÃ ¨res DIGITIP 12, rue Villiot, bÃ ¢timent Le Bervil F - 75572 Paris Cedex 12 TÃ ©lÃ ©copieur (33-1) 53 44 91 81IRELANDDepartment of Enterprise, Trade and Employment Import/Export Licensing, Block CEarlsfort CentreHatch Street Dublin 2 Ireland Fax (353-1) 631 28 26ITALIAMinistero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America, 341 I - 00144 Roma Fax (39) 06 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38NEDERLANDBelastingdienst/douane Centrale dienst voor in- en uitvoer Postbus 30003 Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax: (43-1) 711 00/83 86PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos ImpostosEspeciais sobre o ConsumoRua Terreiro do Trigo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa P - 1140-060 Lisboa Fax: (351-21) 881 42 61SUOMI/FINLANDTullihallitus PL 512 FIN - 00101 Helsinki Faksi (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Fax (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House - West Precinct Billingham, Cleveland TS23 2NF United Kingdom Fax (44-1642) 53 35 57"